Citation Nr: 1209206	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for multiple joint pains, to include as due to undiagnosed illness, and if so, entitlement to service connection for such disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to February 1993, including in Southwest Asia from September 1990 to April 1991.  He had subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of which the Veteran was notified in September 2008, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the rating decision at issue denied the Veteran's application to reopen the previously denied claim for multiple joint pains, denied service connection sleep apnea, and granted service connection for irritable bowel syndrome (IBS).  The Veteran initially appealed from the denial of the claims for multiple joint pains and sleep apnea, and from the disability rating assigned for IBS.  

However, in a July 2009 rating decision, service connection was granted for sleep apnea.  As this constitutes a full grant of those benefit sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Additionally, although a statement of the case (SOC) was issued in July 2009 as to IBS and multiple joint pains, the Veteran limited his substantive appeal to the Board to the issue of multiple joint pains.  See September 2009 VA Form 9.  No other communication has been received from the Veteran or his representative that his constitutes an appeal as to IBS or any other issue.  As such, the issue before the Board is as stated on the first page of this decision.

The Veteran testified as to the issue on appeal before the undersigned Veterans Law Judge at a hearing at the RO in October 2011.  A transcript of the hearing is associated with the claims file.  At that time, the Veteran also submitted written evidence in support of his claim, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  However, as the Board finds that the claim must be reopened, and the merits must be remanded to the AOJ for further development and adjudication, the AOJ will have the opportunity to review such evidence upon remand.

The Board has searched the Virtual VA system, which is a highly secured electronic repository that is used in some cases to store and review documents involved in the claims process.  The Veteran does not currently have a paperless claims file.

As discussed below, the Board finds that new and material evidence has been received sufficient to reopen the previously denied service connection claim for back pain with numbness and tailbone pain.  However, the issue of whether service connection is warranted for such condition, or the merits of the claim, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for multiple joint pains was initially denied in an October 1997 rating decision, he was notified of such denial and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.


CONCLUSIONS OF LAW

1.  Service connection for multiple joint pains was last finally denied in an October 1997 rating decision.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997 & 2011).

2.  New and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, as the Board's decision herein to reopen the previously denied claim for back pain with numbness and tailbone pain is completely favorable, no further action is required to comply with such provisions.

The Veteran's service connection claim for multiple joint pains was initially denied in an October 1997 rating decision.  Such determination was based upon a finding that the Veteran had complaints of chronic pain, with no diagnosis of injury or disease or chronic disability, prior to his service in Southwest Asia during the Gulf War, such that service connection could not be granted based on undiagnosed illness.  The Veteran was notified of this denial and his appellate rights, and he did not appeal.  As such, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997 & 2011).

The Veteran subsequently sought to reopen the previously denied claim, leading to the current appeal.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes VA and private treatment records demonstrating continued complaints of pain and swelling in multiple joints, particularly the elbows, wrists, hands, knees, and ankles.  The Veteran has undergone extensive workups with generally inconclusive results and negative x-rays, with the exception of a right ankle condition from a fracture during service.  Two VA examiners (for the right ankle and hypertension) noted in 2005 that the Veteran's multiple joint pains were currently unexplained and were under study.  The Veteran carries a diagnosis of arthralgias, but x-rays of the hands conducted by VA in September 2011 now show degenerative changes.  There is also evidence of long-standing treatment for hypertension (which can cause swelling), and that medication the Veteran was taking for gout was not successful.  

The Veteran has also provided additional information as to the timing of his symptoms.  He had previously reported that his recurrent joint pains, swelling, and stiffness began in approximately March 1993, or one month after his discharge from active duty.  See, e.g., 1997 VA examination reports.  However, the Veteran testified in October 2011 that he believes he had problems after he returned from the Southwest Asia theater of operations in April 1991, but he did not notice them as much, or believe that they occurred for no apparent reasons, until he was discharged from active duty and was no longer doing physical training and activities on a regular basis.  He testified to pain and swelling of the joints, namely the elbows, wrists, hands, knees, and ankles, that has progressed over the years.  With respect to the AOJ's determination that he had chronic pain prior to service in Southwest Asia, the Veteran asserted that any such pains were due to specific injuries and, further, they were different in character from the current symptoms.

The Veteran has also submitted lay statements from a fellow service member, R.D.R., and his wife.  R.D.R. indicated that he served with the Veteran in the Army National Guard from 1993 through 1999, and the Veteran had swelling of these joints with complaints of stiffness and pain and limited function during that time.  Further, the Veteran's wife of approximately 23 years has submitted two lay statements indicating that he did not previously have joint problems, but that the problems have been present for many years and have become worse.   

All of the above evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether there was a chronic condition during service and whether any current disorder, to include an undiagnosed disability, was incurred or aggravated by active duty service.  Further, when presumed credible, such evidence raises a reasonable probability of substantiating the Veteran's claim.  As such, the evidence is new and material, and the service connection claim for multiple joint pains must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the previously denied service connection claim for multiple joint pains is reopened.


REMAND

Further development is necessary for a fair adjudication of the merits of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran primarily asserts that his condition is due to undiagnosed illness.  Service connection may be granted to a veteran of the Southwest Asia theater of the Persian Gulf War who exhibits objective indications of a chronic disability resulting from an undiagnosed illness (i.e., one that cannot be associated with a diagnosis) or a medically unexplained chronic multisymptom illness (including but not limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  For these purposes, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2011).

The Veteran had active duty service in the Southwest Asia theater of the Persian Gulf War from September 1990 to April 1991.  As summarized above, there is lay and medical evidence of recurrent multiple joint pains and swelling since at least 1993, particularly in the elbows, wrists, hands, knees, and ankles.  The Board notes that the Veteran's service treatment records reflect treatment for many conditions, including of the bilateral knees and ankles, the hands prior to such service.  However, each of these notations was for a specific injury related to sports, exercise or training, or chilblains (cold weather exposure).  See, e.g., records dated in June 1986, November 1986, January 1987, April 1987, May 1990.  Additionally, although the Veteran was diagnosed with "chronic pain syndrome" in November 1990, this was in reference to pains in the chest, neck, and left arm.  The Board notes that this was during the Veteran's period of service in Southwest Asia.  The Veteran did not report any joint pain or swelling in a September 1992 examination several months prior to his March 1993 release from active duty.  However, in an August 1998 periodic examination for the Army National Guard, he reported swollen or painful joints since 1993.  As summarized above, the Veteran recently testified that he believes he also had joint pains and swelling during service from 1991 forward, but he did not notice them as being unrelated to activity until after his discharge from service in February 1993. 

Considering all evidence currently of record, there is an indication that the Veteran may have a current condition, to include an undiagnosed illness, which may be related to service.  However, the currently available medical evidence is insufficient to establish whether there is a current diagnosis or a nexus to service, to include as based on undiagnosed illness due to service in Southwest Asia.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed multiple joint pains, to include whether they are due to undiagnosed illness subsequent to his service in the Southwest Asia theater of operations during the Persian Gulf War.  While VA examiners stated in 2005 that the claimed joint pains were unexplained, those examiners were focused on the service-connected hypertension and residuals of right ankle fracture.  Further, the Veteran's pains continued to be studied, and over seven years have elapsed.  As such, upon remand, the Veteran should be scheduled for a VA examination for clarification of any current diagnosis, as well as an opinion as to the etiology of the claimed multiple joint pains.  

The Board notes that treatment records have been obtained from Scott & White, King's Daughters, and the Temple VA Medical Center (MC), as identified by the Veteran.  However, the Veteran testified in October 2011 that his only current treatment is at the Temple VAMC, and the last VA treatment records in the claims file are dated in October 2011.  Any further VA treatment records should be obtained and associated with the claims file prior to the VA examination.

The Veteran should also be notified of the evidence and information necessary to substantiate a claim for service connection based on undiagnosed illness under 38 C.F.R. § 3.317, and allowed an appropriate period of time for response.

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  The Veteran is competent to testify as to the observable symptoms of his claimed condition (including pain and swelling) and the date of onset.  Similarly, R.D.R. (a fellow service member) and the Veteran's wife are competent to testify to their observations of pain and limited function.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Agency fact finders retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon, 20 Vet. App. at 84.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish a claim for service connection based on undiagnosed illness under 38 C.F.R. § 3.317.  Allow an appropriate period of time for response.

2.  Obtain and associate with the claims file copies of any outstanding VA treatment records dated from October 2011 forward, to include any diagnostic testing (blood work, urinalysis, x-rays, etc.).

3.  After completing the above-described development, the Veteran should be scheduled for a VA examination concerning his claimed multiple joint pains.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should be provided with a copy of 38 C.F.R. § 3.317 to aid in determining whether there is an undiagnosed illness or a medically unexplained chronic multisymptom illness for VA purposes.  The examiner should respond to the following:

(a)  Record all subjective and objective manifestations, to include functional effects, of the Veteran's claimed condition manifested by multiple joint pains and swelling, particularly of the elbows, wrists, hands, knees, and ankles.  

(b)  Is there a current diagnosis to account for the Veteran's complaints of recurrent multiple joint pains and swelling?  Or are the Veteran's complaints due to an undiagnosed illness, meaning that they cannot be associated with any known diagnostic entity?  Symptom-based "diagnoses" are not considered as diagnosed conditions for these purposes.  

(c)  Alternatively, are the Veteran's complaints due to a "medically unexplained chronic multisymptom illness," as contemplated by 38 C.F.R. § 3.317?  A chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered medically unexplained for this purpose. 

(d)  For any diagnosed disability, is it at least as likely as not (probability of 50 percent or more) that such disability was incurred or aggravated as a result of the Veteran's active duty service?  The documented treatment for injuries during service, to include prior to service in the Persian Gulf War, should be considered.  If arthritis of any claimed joint is diagnosed, did it manifest to a compensable degree within one year after separation from active duty?  

(e)  For each of the above questions, a complete rationale or explanation must be provided for any opinion offered.  All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why a non-speculative opinion cannot be offered.  

4.  After completing any further development as may be indicated by any response received upon remand, adjudicate the merits of the service connection claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


